Title: James Madison to Thomas R. Dew, 23 February 1833
From: Madison, James
To: Dew, Thomas R.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                23. Feb. 1833
                            
                        
                        I recd. in due time your letter of the 15th. Ult with the copies of the two pamphlets; one on the "Restrictive
                            system"; the other on the "Slave question"
                        The former I have not yet been able to look into; and in reading the latter with the proper attention I have
                            been much retarded by many interruptions as well as by the feebleness incident to my great age increased as it is by the
                            effects of an acute fever, preceded & followed by a Chronic complaint under which I am still laboring. This
                            explanation of the delay in acknowledging your favor will be an apology also, for the brevity & generality of the
                            answer. For the freedom of it, none I am sure will be required. In the views of the subject taken in the pamphlet, I have
                            found much valuable & interesting information; with ample proof of the numerous obstacles to a removal of Slavery
                            from our Country, and every thing that could be offered in mitigation of its continuance; But I am obliged to say that in
                            not a few of the data from which you reason, and in the conclusion to which you are led, I cannot concur.
                        I am aware of the impracticability of an immediate or early execution of any plan, that combines deportation,
                            with emancipation; and of the inadmissibility of emancipation without deportation. But I have yielded to the expediency of
                            attempting a gradual remedy by providing for the double operation.
                        If emancipation was the sole object, the extinguishment of slavery, would be easy, cheap & compleat.
                            The purchase by the public, of all female children at their birth, leaving them in bondage, till it wd. defray the charge
                            of rearing them would within a limited period be a radical resort.
                        With the condition of deportation, it has appeared to me, that the great difficulty does not lie either in
                            the expence of emancipation, or in the expence or the means of deportation, but in the attainment 1. of the requisite
                            asylums, 2. the consent of the individuals to be removed, 3 the labor for the vacuum to be created.
                        With regard to the expence, 1. much will be saved by voluntary emancipations, increasing under the influence
                            of example, and the prospect of bettering the lot of the slaves 2. Much may be expected in gifts & legacies from
                            the opulent the philanthropic and the conscientious, 3. More still from Legislative grants by the States, of which
                            encouraging examples & indications have already appeared, 4. Nor is there any room for despair of aid from the
                            indirect or direct proceeds of the public lands held in trust by Congress. With a sufficiency of pecuniary means, the
                            facility of providing a naval transportation of the exiles is shewn by the present amount of our tonnage, and the
                            promptitude with which it can be enlarged; by the number of emigrants brought from Europe to N. America within the last
                            year; and by the greater number of slaves, which have been within single years brought from the Coast of Africa across the
                            Atlantic.
                        In the attainment of adequate Asylums, the difficulty though it may be considerable, is far from being
                            discouraging. Africa is justly the favorite choice of the patrons of colonization; and the prospect there is flattering, 1.
                            in the territory already acquired, 2 in the extent of Coast yet to be explored and which may be equally convenient, 3. the
                            adjacent interior into which the littoral settlements can be expanded under the auspices of physical affinities between
                            the new comers & the natives, and of the moral superiorities of the former, 4 the great inland Regions now
                            ascertained to be accessible by navigable waters & opening new fields for colonizing enterprises.
                        But africa tho’ the primary is not the sole asylum within contemplation. An auxiliary one presents itself in
                            the islands adjoining this Continent where the colored population is already dominant, and where the wheel of revolution
                            may from time to time produce the like result.
                        Nor ought another contingent receptacle for emancipated slaves to be altogether overlooked. It exists within the
                            territory under the controul of the U. S., and is not too distant to be out of reach, whilst sufficiently distant to avoid
                            for an indefinite period, the collisions to be apprehended from the vicinity of people distinguished from each other by
                            physical as well as other characteristics.
                        The consent of the individuals is another prerequisite in the plan of removal. At present there is a known
                            repugnance in those already in a state of freedom to leave their native homes; among the slaves there is an almost
                            universal preference of their present condition to freedom in a distant & unknown land. But in both classes
                            particularly that of the Slaves the prejudices arise from a distrust of the favorable accounts coming to them thro’ white
                            channels. By degrees truth will find its way to them from sources in which they will confide, and their aversion to
                            removal be overcome as fast as the means of effectuating it shall accrue
                        The difficulty of replacing the labour withdrawn by removal of the slaves, seems to be urged as of itself an
                            insuperable objection to the attempt—The answer to it is, 1. that notwithstanding the emigration of the whites, there
                            will be an annual & by degrees an increasing surplus of the remaining mass, 2. That there will be an attraction of
                            whites from without, increasing with the demand, and as the population elsewhere will be yielding a surplus to be
                            attracted, 3 that as the culture of Tobacco declines with the contraction of the space, within which it is profitable,
                            & still more from the successful competition in the west, and as the farming system takes place of the planting, a
                            portion of labour can be spared, without impairing the requisite Stock, 4 that altho’ the process must be slow, be
                            attended with much inconvenience, and be not even certain in its result, is it not preferable to a< > acquiescence in a
                            perpetuation of slavery, or an extinguishment of it by convulsions more disastrous in their character &
                            consequences than slavery itself.
                        In my estimate of the experiment instituted by the Colonialization Society I may indulge too much my wishes
                            & hopes, to be safe from error. But a partial success will have its value, and an entire failure will leave behind
                            a consciousness of the laudable intentions with which relief from the greatest of our calamities was attempted in the only
                            mode presenting a chance of effecting it.
                        I hope I shall be pardoned for remarking that in accounting for the past depressed condition of
                            Virginia, you seem to allow too little to the existence of slavery; ascribe too much to the tariff laws; and not to have
                            sufficiently taken into view the effect of the rapid settlement of the W. & S. W Country.
                        Previous to the Revolution, when, of these causes slavery alone was in operation, the face of Virga. was in
                            every feature of improvement & prosperity, a contrast to the Colonies where slavery did not exist, or in a degree
                            only, not worthy of notice. Again, during the period of the tariff laws prior to the latter State of them, the pressure
                            was little if at all regarded as a source of the general suffering. And, whatever be the degree in which the
                            extravagant augmentations of the Tariff may have contributed to the deprivation < > the extent of which cannot be explained by the
                            extent of the Cause. The great & adequate cause of the evil is the cause last mentioned: if that be indeed an evil
                            which adds more to the  growth & prosperity of the whole than it subtracts from a part of the community:
                        Nothing is more certain than that the actual & prospective depression of Virginia, is to be referred
                            to the fall in the value of her landed property, and in that of the staple products of the land, and it is not less
                            certain that the fall in both cases, is the inevitable effect of the redundancy in the market both of land and its
                            products The vast amount of fertile land offered at 125 Cents per acre in the W. & S. W. could not fail to have
                            the effect already experienced of reducing the land here to half its value; and when the labour that will here produce one
                            Hhd of Tobo. and ten barrels of flour, will there produce two Hhds. and twenty barrels, now so cheaply transportable to
                            the destined outlets, a like effect on these articles must necessarily ensue. Already more Tobo. is sent to N. Orleans,
                            than is exported from Virginia to foreign markets; Whilst the Article of flour exceeding for the most part the demand for
                            it, is in a course of rapid increase from new sources as boundless as they are productive. The great Staples of Virga.
                            have but a limited market which is easily glutted. They have in fact, sunk more in price, and have a more threatening
                            prospect, than the more Southern Staples of Cotton & Rice. The case is believed to be the same with her landed
                            property. That it is so with her Slaves is proved by the purchases made here for the markets there.
                        The reflections suggested by this aspect of things will be more appropriate in your hands than in mine. They
                            are also beyond the tether of my subject; which I fear I have already overstrained. I hasten therefore to conclude with a
                            tender of high respect and cordial regards which I pray you to accept.
                        
                            
                                J M
                            
                        
                    